DETAILED ACTION
The Amendment filed November 10, 2022 has been entered. Claims 1-21 are pending. Claim 14 has been cancelled. Claim 21 has been added. Claims 1, 13 and 19 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (US 2019/0188162).
Regarding independent claim 13, Berman et al. disclose a memory controller (e.g., FIG. 1A: Memory Controller) configured to control a nonvolatile memory device (Memory Device, 110_0 and 110_1, and para. 0039: Each of the memory devices … may be any type of memory device … PCRAM, and a flash memory) connected to the memory controller through a channel, the nonvolatile memory device including a plurality of memory planes (110_0 and 110_1), the memory controller, comprising: 
a processor configured to control operations of the memory controller (e.g., FIG. 1A and accompanying disclosure); and 
a plurality of host pad sets that are each dedicatedly connected to respective one of a plurality of plane-dedicated pad sets included in the nonvolatile memory device (see e.g., FIG. 1A, and accompanying disclosure, e.g., para. 0005:  … a first memory device that includes first data pads for communication with a memory controller (i.e., which implies claimed host pad) and second data pads for communication …),
wherein each of the plurality of plane-dedicated pad sets is connected dedicatedly to a respective one of a plurality of memory planes included in the nonvolatile memory device (see e.g., FIG. 1A and accompanying disclosure), 
wherein each of the plurality of host pad sets includes a plurality of host data pads connected to a plurality of data pads included the plurality of plane-dedicated pad set corresponding to the host pad set (FIG. 1A and accompanying disclosure), and 
wherein the memory controller (FIG. 1A: Memory Controller) is configured to transmit commands (CMD_BUS_0 and CMD_BUS_1) and addresses (ADD_BUS_0 and ADD_BUS_1) to the nonvolatile memory device through ones of the plurality of host data pads (see Memory Controller I/O) included in at least one of the plurality of host pad sets (see e.g., FIG. 1A and accompanying disclosure, e.g., para. 0006: … a plurality of memory devices; a plurality of data buses that respectively correspond to the memory devices and transfer data between each of the memory devices and a memory controller …).
Regarding claims 15-16, which depends from claim 13, Kwon et al. disclose wherein the memory controller is configured to transmit a start address for a read operation or a write operation via a first host pad set of the plurality of host pad sets and is configured to transmit an end address for the read operation or the write operation via a second host pad set of the plurality of host pad sets, wherein the memory controller is configured to transmit write data or receive read data via a first host pad set of the plurality of host pad sets, and is configured to transmit or receive feature information indicating an operational condition of the nonvolatile memory device through a second host pad set of the plurality of host pad sets (see e.g., FIGS. 5A-B and accompanying disclosure, i.e., Read operation and Write operation).
Further, the limitation(s) of claims 15-16 is a well-known memory operation for a type of memory (e.g., NAND flash memory) for its purpose.
Regarding claim 17, which depends from claim 13, Kwon et al. disclose wherein memory controller is configured to simultaneously transmit the commands and the addresses via at least two of the plurality of host pad sets (see e.g., FIGS. 5A-B and accompanying disclosure, i.e., CMD_BUS and ADD_BUS transmission).
Further, the limitation(s) of claim 17 is a well-known memory operation for a type of memory (e.g., NAND flash memory) for its purpose.
Regarding claim 21, which depends from claim 13, Kwon et al. disclose wherein the nonvolatile memory device is a first nonvolatile memory device of a plurality of nonvolatile memory devices connected to the memory controller through the channel (see e.g., FIG. 1A and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0188162).
Regarding claim 18, Kwon et al. teach the limitations of claim 13.
Kwon et al. is silent with respect to a plane address is omitted from the addresses transmitted by the memory controller through the ones of the plurality of host data pads included in the at least one of the plurality of host pad set.
However, omitting address transmission, which is already transmitted in previous cycle, is a well-known technology for a type of memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory device omitting address transmission for the purpose of saving power and performance by skipping address triggering and further these conventional technology are well established in the art of the memory devices.

Allowable Subject Matter

Claims 1-12 and 19-20 are allowed.

Response to Argument
Applicant’s Amendment filed 11/10/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102, have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2016/0012865) and
Lim (US 2020/0019344).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825